NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


BRYON L. REDDICK,                )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D14-2851
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed January 7, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.


VILLANTI, Judge.


              Bryon L. Reddick entered a plea of no contest to battery on a detention

facility employee with fluids, and the trial court sentenced him to thirteen months'

imprisonment, with 105 days' credit, to be served concurrently with any active sentence.

Mr. Reddick did not appeal but filed a timely motion to vacate his sentence under

Florida Rule of Criminal Procedure 3.850. We reverse the postconviction court's

summary denial of his motion.

              Mr. Reddick asserted two claims in his motion. First, he argued that his

plea was involuntary because it was not entered with an understanding of the nature of
the charge or the consequences of the plea.1 Second, he contended that he was not

advised that costs would be imposed or that he had a right to appeal the imposition of

the costs.

              The postconviction court found Mr. Reddick's claims conclusively refuted

by the plea form it attached to its order. Specifically, the court noted that the plea form

stated that Mr. Reddick entered the plea voluntarily of his own free will and that he was

waiving his right to appeal. In addition, the plea form specifically listed the costs that

would be imposed.

              While Mr. Reddick's plea form conclusively refutes his claim concerning

the imposition of costs, it does not refute his claim that his plea was involuntary. See

Johnson v. State, 60 So. 3d 1045, 1052 (Fla. 2011) (noting that voluntariness of a plea

is a recognized ground for relief under rule 3.850(a)(5)); Robinson v. State, 373 So. 2d

898, 903 (Fla. 1979) ("[T]he failure of a defendant to raise the issue of the validity of the

plea by an appeal does not prohibit him from subsequently seeking collateral relief if the

issues have not been previously addressed and ruled upon."). Therefore, the

postconviction court should not have summarily denied this claim.

              However, Mr. Reddick failed to allege facts in his motion demonstrating

that withdrawal of his plea was necessary to correct a manifest injustice. See LeDuc v.

State, 415 So. 2d 721, 722 (Fla. 1982) (holding that the postconviction court should




              1
                 To the extent that Mr. Reddick claimed in his motion that the Department
of Corrections continued to hold him when his sentence had expired, Mr. Reddick must
first raise that issue in an administrative complaint filed with the Department. See
Grace v. State, 920 So. 2d 719, 719 (Fla. 4th DCA 2006). We note that Mr. Reddick's
sentence in this case was ordered to run concurrently with any term of imprisonment he
was then serving.



                                            -2-
evaluate an involuntary plea claim under Robinson, which held that a defendant must

prove that a manifest injustice occurred in order to withdraw his plea after sentencing);

see also Bradford v. State, 869 So. 2d 28, 29 (Fla. 2d DCA 2004) (holding that in

seeking postconviction relief from convictions obtained through a plea, movant must

allege and prove that withdrawal of his plea is necessary to correct a manifest injustice).

Because of this pleading deficiency, Mr. Reddick's motion was facially insufficient as to

this claim.

              Accordingly, we reverse the postconviction court's order and remand with

directions for the court to strike Mr. Reddick's motion and provide him an opportunity to

amend his motion to state a facially sufficient claim if he can do so in good faith. See

Fla. R. Crim. P. 3.850(f)(2); Spera v. State, 971 So. 2d 754, 762 (Fla. 2007). We

caution Mr. Reddick that if he seeks to withdraw his plea, either the State or the defense

may pursue new plea negotiations or refuse them and proceed to trial. If he is

convicted after a trial, Mr. Reddick may be sentenced to a longer term of imprisonment

than the sentence he presently serves.

              Reversed and remanded with directions.



CASANUEVA and CRENSHAW, JJ., Concur.




                                           -3-